NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604
                                  Argued July 10, 2019
                                  Decided July 19, 2019



                                          Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge



No. 18-2676                                                 Appeal from the United
                                                            States District Court for the
UNITED STATES OF AMERICA,                                   Northern District of Illinois,
      Plaintiff-Appellee,
                                                            Eastern Division.
              v.
                                                            No. 1:16-CR-00434(1)
HUA QING FONG,                                              Charles R. Norgle, Judge.
     Defendant-Appellant.


                                           Order
   Hua Fong pleaded guilty to attempted robbery, unlawful possession of a firearm,
and conspiring to traffic marijuana; he was sentenced to 120 months’ imprisonment.
When calculating the Guidelines range, the district court added two levels for using a
gun, U.S.S.G. §2D1.1(b)(1), and two more for threatening violence, §2D1.1(b)(2). On ap-
peal Fong challenges these enhancements.

   Fong distributed more than 100 kilograms of marijuana and collected proceeds esti-
mated at $550,000 to $700,000. He sent couriers to California with tens of thousands of
dollars in cash to purchase marijuana.
No. 18-2676                                                                        Page 2


   While Fong was engaged in this drug-distribution business, at least $50,000 (and
perhaps as much as $250,000) was stolen from his home. Most witnesses believed that
some of the stolen cash came from marijuana sales. Fong believed that his ex-girlfriend
and her new boyfriend were responsible for the theft.

   Fong set out to recover the cash. He recruited members of his street gang (the “Black
Shadows”) to rob the couple’s apartment. Fong obtained a MAC-10 style firearm and
gave it to one of the gang members for use during the robbery, and he told the partici-
pants to beat up anyone in the apartment. The gang members broke into the apartment
and did not find the stolen money, but they did take other items, including electronics
and jewelry.

    Fong pleaded guilty to attempted robbery in violation of the Hobbs Act, 18 U.S.C.
§1951(a), unlawful possession of a firearm by a person convicted of a felony, 18 U.S.C.
§922(g)(1), and conspiracy to distribute marijuana, 21 U.S.C. §§ 841, 846. A probation
officer prepared a presentence investigation report calculating an offense level of 28 and
criminal history category of III. The officer declined to recommend two two-level en-
hancements that the government proposed. But the officer did not recommend an en-
hancement for use of a weapon in connection with a drug-trafficking offense, because,
in the officer’s view, evidence did not show that the firearm was present during any
drug transactions. The officer did not recommend an enhancement for directing or
threatening violence in connection with drug trafficking, because the robbery victims
were not actually threatened or harmed.

   The prosecutor objected to the PSR and argued that the robbery—for which Fong
procured the firearm and directed others to use violence—was conducted to retrieve
money that Fong needed for, and planned to use in, marijuana distribution. The court
agreed with this view. It found, first, that the weapon was used to recover stolen drug
proceeds and, second, that Fong contemplated the use of violence with the robbery. The
enhancements boosted Fong’s offense level to 32, which, when combined with his crim-
inal history category of III, yielded a Guidelines range of 151 to 188 months’ imprison-
ment. After considering the statutory factors, see 18 U.S.C. §3553(a), however, the court
concluded that the range was too high and that a 120-month sentence was sufficient to
provide deterrence and “not to deprecate the seriousness of what the defendant has
done.”

   Fong argues in this court that the judge improperly found that the attempted rob-
bery was related to the marijuana conspiracy. We review for clear error the district
court’s factual finding of whether the offenses were related. See United States v. Flores-
Olague, 717 F.3d 526, 530 (7th Cir. 2013). In Fong’s view, the robbery was just part of a
personal dispute unrelated to his drug trafficking.
No. 18-2676                                                                         Page 3


    But the prosecution submitted significant evidence that Fong handled—indeed re-
quired—large sums of cash while trafficking marijuana. Any entrepreneur, even an ille-
gal one, needs working capital, and when that money disappears the business operation
suffers. The district court permissibly inferred that the robbery, if successful, would
have helped Fong carry on his drug-distribution business. See United States v. Luster,
480 F.3d 551, 557 (7th Cir. 2007). This finding supports both the firearm enhancement
and the threat-of-violence enhancement.

    Fong also argues that, even if the district court was entitled to connect the attempted
robbery to the marijuana conspiracy, the court erred by not grouping those counts un-
der §3D1.2. He says that the judge “implicitly ruled that the offenses were ‘closely relat-
ed’” when it enhanced the conspiracy offense level based on robbery conduct, thereby
triggering the grouping requirement.

    The prosecutor asserts that Fong waived this argument by not presenting it to the
district court. Yet until the hearing Fong had no reason to urge the court to group the
offenses, because the probation office had agreed with him that the attempted robbery
and drug conspiracy were unrelated. A lack of objection to this part of the PSR therefore
does not waive any rights. And the judge did not address grouping during the course of
the hearing. Fong merely did not present this argument to the district court after the
judge ruled against him on the prosecutor’s challenges to the PSR. This silence forfeits
rather than waives the point, and appellate review is for plain error. See United States v.
Jenkins, 772 F.3d 1092, 1096 (7th Cir. 2014).

    The district court did not plainly err by not grouping the armed robbery and mariju-
ana conspiracy offenses. Fong argues that offenses must be grouped if they are “closely
related,” see U.S.S.G. §3D1.2 cmt. n.5, but crimes involving different victims (as is the
case here) are grouped only when one of the counts “embodies conduct that is treated
as a specific offense characteristic in, or other adjustment to” the other or when the of-
fense level is based on aggregate harm, §3D1.2. Drug trafficking is not a specific offense
characteristic of robbery, see §2B3.1, and robbery is not a specific offense characteristic
of drug trafficking, see §2D1.1. Nor are the harms of the crimes substantially the same.
Thus the district court did not plainly err. See United States v. Vucko, 473 F.3d 773, 779–
80 (7th Cir. 2007).

                                                                                AFFIRMED